Order modified so as to direct that the plaintiff account for all the moneys received by her as receiver and that one-half of the surplus be paid to Martha Gottlieb. As so modified, the order is affirmed, without costs. We are of opinion that a motion should be made for the removal of the present receiver and for the appointment of a new receiver, a stranger to the action and to the parties herein. The receiver should be given authority to collect one-half the rents and be required to pay one-half the taxes and other expenses. There is no authority to appoint a receiver of the property of Marthr Gottlieb, who is not a party to the proceeding but is only a cotenant with defendant. However, if the tenant in common regards the appointment of a receiver for one-half the property as an unsatisfactory and inconvenient arrangement, she may, of course, join in an application for the appointment of one receiver of the entire property, to be appointed by the court on her consent. Kapper, Hagarty, Carswell, Seudder and Davis, JJ., concur. Settle order on notice.